Order of January 10, 2013 Withdrawn; Order filed February 12, 2013




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00833-CR
                              NO. 14-12-00834-CR
                                  ____________

                          HIRAM BROWN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 13
                           Harris County, Texas
                Trial Court Cause Nos. 1806917 & 1806918

                                    ORDER

      On January 10, 2013, this Court issued an order in cause number 14-12-
00833-CR abating the appeal and directing the trial court to conduct a hearing to
determine if appellant wishes to pursue his appeal and rule on his attorney’s
motion to withdraw.

      The trial court held a hearing at which it determined that appellant wished to
pursue his appeals and requested appointment of an attorney.
        Our order of January 10, 2013 is withdrawn. The appeal in cause no. 14-12-
00833-CR is reinstated. The reporter’s record in both appeals is due March 12,
2013.

                                      PER CURIAM